UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT
                          _____________________

                                No. 00-31087
                           _____________________

J.C. BREAUX, IV, doing business as Industrial Coating & Supplies;
     BRENDA G. BREAUX, doing business as Industrial Coating &
                             Supplies,

                           Plaintiffs-Counter Defendants - Appellants,

                                     versus

                  AMERON INTERNATIONAL CORP.; ET AL,

                                                                 Defendants,

                      AMERON INTERNATIONAL CORP.,

                                   Defendant-Counter Claimant - Appellee.


             Appeal from the United States District Court
                 for the Western District of Louisiana
                              (98-CV-604)

                              October 23, 2001

Before BARKSDALE and STEWART, Circuit Judges, and DUPLANTIER,

District Judge1.

PER CURIAM:2

     We   conclude    that    we    have   jurisdiction   over   all   issues

presented.     AFFIRMED.     See 5TH CIR. R. 47.6.




     1
      District Judge of the Eastern District of Louisiana, sitting
by designation.
     2
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.